DETAILED ACTION
Claims 1-30 are considered in this office action. Claims 1-30 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
Claim 30 is not in one of the four statutory categories of invention. Claim 30 recites a computer-readable medium having stored thein instructions executable by one or more processors. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer readable medium”. In this instance, the specification provides no special definition with respect to the “computer readable device” limiting the broadest reasonable interpretation to non-transitory media. 
 As a result, claim 30 encompasses within its scope signals per se and is thus not statutory. See In re. Nuijten, 500 F.3rd 1346, 1356-57.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-22, 26, and 28-30 are  rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (EP2990774A1) in view of Cacabelos et al. (US20160247331A1) and here in after will be referred as Cacabelos. 

Regarding Claim 1,  Morimoto teaches a method comprising: determining, by one or more processors (Fig1 #server 2 and communications terminal #4), 
a test drive script operation  to perform while a tool monitors an electronic system in a mobile machine 
wherein the test drive script includes an ordered sequence of drive cycle procedures, wherein the ordered sequence of drive cycle procedures begins with an initial drive cycle procedure and ends 
wherein each drive cycle procedure is indicative of a respective mobile machine state, and wherein the test drive script includes a first particular drive cycle procedure associated with both a first particular mobile machine state and a first condition pertaining to the first particular mobile machine state (Para [0045] “In this situation, when the operator changes a vehicle state according to an instruction described in the operation instruction screen (A7), data that reflects a change in the vehicle state is transmitted from the vehicle 9, and received by the server 2 through the communication terminal 4. For example, the instruction described in the operation instruction screen is an instruction for operating (depressing) the accelerator pedal 12b, and when the operator operates the accelerator pedal 12b, data that indicates the rotation speed of the engine linked with the amount of operation of the accelerator pedal 12b is transmitted from the vehicle 9, and received by the server 2 through the communication terminal 4. Upon receiving the data transmitted from the vehicle 9 (B18), the communication terminal 4 converts the received data into a command, and transmits the data subjected to the command conversion to the server 2 from the wide area wireless communication portion 4c through the M2M server 3 (B19).”); 

outputting, by the one or more processors, a representation of at least a portion of the test drive script; Fig.4 the display showing  the web Screen and also see Figures 12-17)  
determining, by the one or more processors, one or more of: status information corresponding to achieving the first particular mobile machine state or status information corresponding to achieving the first condition pertaining to the first particular mobile machine state (Para [0044] “the operator browses and confirms the operation instruction screen displayed on the 

 and outputting, by the one or more processors, one or more of: the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state (Para [0045] : “the instruction described in the operation instruction screen is an instruction for operating (depressing) the accelerator pedal 12b, and when the operator operates the accelerator pedal 12b, data that indicates the rotation speed of the engine linked with the amount of operation of the accelerator pedal 12b is transmitted from the vehicle 9, and received by the server 2 through the communication terminal 4.” Also see Fig 17 for one example of status information).  
In the analogous art of vehicle control, Sugihara teaches test run/ drive (gives assistance when the test driver runs the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto to incorporate the teachings of Sugihara to include test drive. Doing so would optimize the operation of verifying repairs. 
	
Similarly Claims 28 and 30 are rejected on the similar rational as claim 1 above is. 


Regarding Claim 2, Morimoto in view Cacabelos teaches the method of claim 1. Morimoto also teaches wherein the first condition pertaining to the first particular mobile machine state includes The server 2 acquires the operation conditions of the operator such as timing of on/off operation of the ACC switch 11 b or the amount of operation of the accelerator pedal 12b by the operator, which is acquired from the vehicle 9. When the timing of the on-operation of the ACC switch 11 b does not match predetermined timing, or when the amount of operation of the accelerator pedal 12b does not fall within a range of a predetermined amount of operation, the server 2 determines that the operation is improper in determining the diagnosis by the operator. When it is determined that the operation is improper in determining the diagnosis by the operator, the server 2 determines that the reliability of the data acquired from the vehicle 9 is low, and the reacquisition of the data is necessary (C20: YES), and selects a data reacquisition necessary screen from the WEB screens stored in the WEB screen storage portion 6e, and provides the data reacquisition necessary screen (C21).” : here timing information is being interpreted as temporal condition).  

Regarding Claim 3, Morimoto in view Cacabelos teaches the method of claim 2, wherein determining the first status information includes the one or more processors determining that the mobile machine is operating in the first particular mobile machine state, and wherein the second status information indicates one or more of: an amount of time the mobile machine has been When the timing of the on-operation of the ACC switch 11 b does not match predetermined timing, or when the amount of operation of the accelerator pedal 12b does not fall within a range of a predetermined amount of operation, the server 2 determines that the operation is improper in determining the diagnosis by the operator. When it is determined that the operation is improper in determining the diagnosis by the operator, the server 2 determines that the reliability of the data acquired from the vehicle 9 is low, and the reacquisition of the data is necessary (C20: YES), and selects a data reacquisition necessary screen from the WEB screens stored in the WEB screen storage portion 6e, and provides the data reacquisition necessary screen (C21).”).  

Regarding Claim 4, Morimoto in view Cacabelos teaches the method of claim 2, Morimoto teaches further comprising: determining, by the one or more processors, that the mobile machine switched to the first particular mobile machine state from an operating state that is not the first particular mobile machine state; and initiating, by the one or more processors in response to determining that the mobile machine switched to the first particular mobile machine state from the operating state that is not the first particular mobile machine state, a timer for determining the second status information corresponding to achieving the temporal condition (Para [0047] : “The 

Regarding Claim 5, Morimoto in view Cacabelos teaches the method of claim 2. Morimoto also teaches further comprising: outputting, by the one or more processors, a request to the electronic system in the mobile machine, and receiving, by the one or more processors in response to the request, a response from the electronic system in the mobile machine, wherein the response from the electronic system in the mobile machine includes a parameter identifier and a parameter value associated with the parameter identifier, and  McDonnell Boehnen88 Hulbert & BerghoffLLP 300 South Wacker Drive Chicago, IL 60606 Telephone (312) 913-0001wherein determining the first status information includes the one or more processors determining whether the parameter value associated with the parameter identifier exceeds a parameter value threshold associated with the first particular mobile machine state (Para [0047] : “The server 2 acquires the operation conditions of the operator such as timing of on/off operation of the ACC switch 11 b or the amount of operation of the accelerator pedal 12b by the operator, which is acquired from the 

Regarding Claim 6, Morimoto in view Cacabelos teaches the method of claim 1. Morimoto teaches wherein the first condition pertaining to the first particular mobile machine state includes a spatial condition, wherein determining the status information corresponding to achieving the first particular mobile machine state includes determining first status information, wherein the first status information indicates whether the mobile machine is operating in the first particular mobile machine state, wherein determining the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state includes determining second status information, and wherein the second status information corresponds to achieving the spatial condition ( Para [0047] : “The server 2 acquires the operation conditions of the operator such as timing of on/off operation of the ACC switch 11 b or the amount of operation of the accelerator pedal 12b by the operator, which is acquired from the vehicle 9. When the timing of the on-operation of the ACC switch 11 b does not match predetermined timing, or when the amount of operation of the accelerator pedal 12b does not fall within a range of a predetermined 

Regarding Claim 7, Morimoto in view Cacabelos teaches the method of claim 6. Morimoto teaches 
 wherein determining the first status information includes the one or more processors determining that the mobile machine is operating in the first particular mobile machine state, and wherein the second status information indicates one or more of 
As Disclosed in Para [0047] and Fig. 8 Morimoto teaches several conditions to be monitored during the test drive such as accelerator Pedal Position and timings, travel speed, engine RPM and hence adding distance travelled condition would be obvious to an ordinary person skilled in the art to verify the repairs more effectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto and Cacabelos to incorporate the teachings of 
	

  Regarding Claim 8, Morimoto in view Cacabelos teaches the method of claim 6, further comprising: determining, by the one or more processors, that the mobile machine switched to the first particular mobile machine state from an operating state that is not the first particular mobile machine state; and initiating, by the one or more processors in response to determining that the mobile machine switched to the first particular mobile machine state from the operating state that is not McDonnell Boehnen89 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 Telephone (312) 913-0001the first particular mobile machine state, an odometer for determining the second status information corresponding to achieving the spatial condition .  
As Disclosed in Para [0047] and Fig. 8 Morimoto teaches several conditions to be monitored during the test drive such as accelerator Pedal Position and timings, travel speed, engine RPM and hence adding distance travelled condition would be obvious to an ordinary person skilled in the art to verify the repairs more effectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto and Cacabelos to incorporate the teachings of obvious variation to include distance travelled. Doing so would more effectively determine the repairs done. 


Regarding Claim 9, Morimoto in view Cacabelos teaches the method of claim 6. Morimoto teaches  further comprising: outputting, by the one or more processors, a request to the electronic system in the mobile machine; and receiving, by the one or more processors in response to the 

Regarding Claim 10, Morimoto in view Cacabelos teaches the method of claim 1, Morimoto also teaches further comprising: determining, by the one or more processors, a speed of the mobile machine; and determining, by the one or more processors, whether the speed of the mobile machine exceeds a threshold speed, wherein a mode of outputting the status information is conditioned on whether the speed of the mobile machine exceeds the threshold speed, wherein the mode of outputting the status information is a restricted mode if the speed of the mobile machine exceeds the threshold speed, and wherein the mode of outputting the status information is an unrestricted mode if the speed of the mobile machine does not exceed the threshold speed (Fig.8 # Travel Speed).  

Regarding Claim 11, Morimoto in view Cacabelos teaches the method of claim 1. Morimoto teaches single mobile machine and adding second or third or fourth mobile machine would be obvious to an ordinary person skilled in the art to perform test driver and ensure the repairs are done.  



Regarding Claim 12, Morimoto in view Cacabelos teaches the method of claim 1, wherein the test drive script is associated with a trouble code that was set active by the electronic system in the mobile machine (Para [0044] : “Upon starting the diagnosis, and transmitting the data request from the communication AP server 8 to the communication terminal 4 through the M2M server 3, the server 2 selects an operation instruction screen from the WEB screens stored in the WEB screen storage portion 6e, and provides the operation instruction screen (C16).”), 
wherein outputting the representation of at least a portion of the test drive script includes displaying, on a display of the tool, a representation of the first particular drive cycle procedure, and wherein the method further comprises: displaying, on the display of the tool, a status indicator associated with a parameter identifier that the electronic system in the mobile machine is configured to output, and a status indicator associated with a readiness monitor that the electronic system in the mobile machine is configured to check for being in a ready state, wherein both the parameter identifier and the readiness monitor are associated with the trouble code (Para [0046] : “Upon receiving the data transmitted from the communication terminal 4 by the communication AP server 8 (C17), the server 2 determines the sampling speed of the data (C18). When it is determined that the sampling speed of the data is not equal to or higher than a predetermined speed with respect to the various diagnosis conditions such as start-up or idling, the server 2 selects a diagnosis enable item screen from the WEB screens stored in the WEB 

Regarding Claim 13, Morimoto in view Cacabelos teaches the method of claim 12. Morimoto also teaches further comprising: receiving, by the one or more processors, a first parameter value, wherein the first parameter value is output by the electronic system in the mobile machine and is associated with the parameter identifier; and determining, by the one or more processors, whether the first parameter value is within a range of parameter values defined for the both the parameter identifier and the first particular drive cycle procedure, wherein if the one or more processors determine the first parameter value is within the range of parameter values, then displaying the status indicator for the parameter identifier McDonnell Boehnen91 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 Telephone (312) 913-0001includes displaying the parameter identifier, the first parameter value associated with the parameter identifier, and an indication the first parameter value associated with the parameter identifier is within the range of parameter values, wherein if the one or more processors determine the first parameter value is not within the range of parameter values, then displaying status indictor for the parameter identifier includes displaying the parameter identifier, the first parameter value associated with the parameter identifier, and an indication the first parameter value associated with the parameter identifier is not within the range of parameter values, and wherein the indication the first parameter value 

Regarding Claim 14, Morimoto in view Cacabelos teaches the method of claim 1. Morimoto also teaches wherein the first particular mobile machine state includes a thermal state of a mobile machine component, wherein determining the status information corresponding to achieving one or both of the first particular mobile machine state and the first condition pertaining to the first particular mobile machine state includes determining a temperature pertaining to the mobile machine component, and wherein outputting the status information corresponding to achieving one or both of the first particular mobile machine state and the first condition pertaining to the first particular mobile machine state includes outputting the temperature pertaining to the mobile machine component (Para [0042]: “The server 2 returns to C10, and continues to transmit the engine water temperature request to the communication terminal 4 until it is determined that the engine water temperature is equal to or higher than a predetermine temperature, and repetitively executes the same process. When the server 2 provides the warm-up instruction screen to the communication terminal 4, the communication terminal 4 receives the WEB screen data configuring the warm-up instruction screen from the server 2, and builds the received WEB screen data to display the warm-up instruction screen on the display portion 4e by the functions of the WEB browser. The operator browses and confirms the warm-up instruction screen displayed on the communication terminal 4 (B14), so that the operator grasps that warm-up is necessary in starting the diagnosis.”).  

Regarding Claim 16, Morimoto in view Cacabelos teaches the method of claim 1, Morimoto also teaches wherein the test drive script is associated with a readiness monitor the electronic system in the mobile machine is configured to check for being in a ready state, wherein determining the status information corresponding to achieving the first particular mobile machine state includes the one or more processors determining the readiness monitor is in a ready state, and wherein outputting the status information corresponding to achieving the first particular mobile machine state includes outputting an indication the readiness monitor is in a ready status so as notify a driver of the mobile machine the test drive of the mobile machine can be ended (Para [0042] : “The server 2 returns to C10, and continues to transmit the engine water temperature request to the communication terminal 4 until it is determined that the engine water temperature is equal to or higher than a predetermine temperature, and repetitively executes the same process. When the server 2 provides the warm-up instruction screen to the communication terminal 4, the communication terminal 4 receives the WEB screen data configuring the warm-

Regarding Claim 17, Morimoto in view Cacabelos teaches the method of claim 16, wherein outputting the indication the readiness monitor is in a ready status occurs before completion of the final drive cycle procedure (The server 2 returns to C10, and continues to transmit the engine water temperature request to the communication terminal 4 until it is determined that the engine water temperature is equal to or higher than a predetermine temperature, and repetitively executes the same process. When the server 2 provides the warm-up instruction screen to the communication terminal 4, the communication terminal 4 receives the WEB screen data configuring the warm-up instruction screen from the server 2, and builds the received WEB screen data to display the warm-up instruction screen on the display portion 4e by the functions of the WEB browser. The operator browses and confirms the warm-up instruction screen displayed on the communication terminal 4 (B14), so that the operator grasps that warm-up is necessary in starting the diagnosis.).  

Regarding Claim 18, Morimoto in view Cacabelos teaches the method of claim 1. Morimoto also inherently teaches wherein the test drive script is associated with a readiness monitor the electronic system in the mobile machine is configured to check for being in a ready state, wherein the readiness monitor is associated with a trouble code the electronic system in the 
  
Regarding Claim 19, Morimoto in view Cacabelos teaches the method of claim 1, Morimoto teaches wherein the first particular drive cycle procedure is the initial drive cycle procedure, the 


    PNG
    media_image1.png
    614
    1097
    media_image1.png
    Greyscale
 
Regarding Claim 20, Morimoto in view Cacabelos teaches the method of claim 1, Morimoto also teaches wherein the one or more processors include: one or more processors located within the tool, one or more processors located within a server operatively connected to the tool, or one or more processors located within the tool and one or more processors located within the server operatively connected to the tool ( Fig.1 )

    PNG
    media_image2.png
    553
    811
    media_image2.png
    Greyscale
  
Regarding Claim 21, Morimoto in view Cacabelos teaches the method of claim 1. Cacabelos teaches wherein outputting the representation of at least a portion of the test drive script and outputting one or more of: the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state includes displaying, on a display, a graphical user interface that includes: the representation of at least a portion of the test drive script, the status information corresponding to achieving the first particular mobile machine state, and/or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state (Para [0053]: “A user interface (UI), such as the user interface 204 or any other user interface disclosed herein, can include input UI elements and 

Regarding Claim 22, Morimoto in view Cacabelos teaches the method of claim 1. Cacabelos teaches wherein outputting the representation of at least a portion of the test drive script and outputting one or more of: the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state includes outputting, using one or more speakers, audible sounds that indicate the representation of at least a portion of the test drive script, the status information corresponding to achieving the first particular mobile machine state, and/or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state (Para [0053]: “A user interface (UI), such as the user interface 204 or any other user interface disclosed herein, can include input UI elements and output UI elements. The input UI elements can include devices that allow a user to input data. As an example, the input UI elements can include, but are not limited to, a keyboard, a pointing device (e.g., a mouse), and a microphone and corresponding electronic circuitry. The output UI 

Regarding Claim 26, Morimoto in view Cacabelos teaches the method of claim 1. Morimoto teaches further comprising: initiating the particular drive cycle procedure of the test drive script a first time and then a second time before initiating a next drive cycle procedure in the ordered sequence of drive cycle procedures; and outputting, by the one or more processors, an indication the particular drive cycle procedure initiates the second time (Fig. 8).  

Regarding Claim 29, Morimoto in view Cacabelos teaches the computing system of claim 28. Morimoto teaches further comprising: the tool (terminal 4 Fig 1).


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Cacabelos as applied to claim 1 above, and further in view of Osawa (JP2020142642A) and here in after will be referred as Osawa. 

Regarding Claim 15, Morimoto in view Cacabelos the method of claim 1.  Osawa teaches further comprising: outputting, by the one or more processors to the electronic system in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto and Cacabelos to incorporate the teachings of Osawa to include erasing the code. Doing so would more effectively determine issue with the vehicle. 
	

 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Cacabelos as applied to claim 1 above, and further in view of Makke et al. (US2021/0133290) and here in after will be referred as Makke. 

Regarding Claim 24, Morimoto in view Cacabelos teaches the method of claim 1, Makke teaches wherein outputting one or more of: the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state includes transmitting, by the tool, a data message including a request for an electronic control unit in the mobile machine to activate a haptic feedback component of the mobile machine with a particular signature correlated with the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state (Para [0023] : “the vehicle controller 114 can activate the haptic feedback system 124. In one embodiment, the haptic feedback system 124 could include a vibrational element in a seat occupied by the first user 104. To gain the attention of the first user 104, the haptic feedback system 124 may be activated to vibrate the seat occupied by the first user 104. Vibrations provided through the haptic feedback system 124 can be activated immediately before the provision of sign language output that can be provided by the sign language output device 126. Alternatively, the vehicle controller 114 could activate a haptic feature on the mobile device 112 and/or provide the mobile device 112 with a message to look at the camera 118.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto and Cacabelos to incorporate the teachings of . 

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Cacabelos as applied to claim 1 above, and further in view of Cella et al. (US2019/0171187) and here in after will be referred as Cella. 
 
Regarding Claim 25, Morimoto in view Cacabelos teaches the method of claim 1, Cella teaches wherein outputting one or more of: the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state includes transmitting, by the tool to a wearable haptic feedback device, a signal indicative of a request for the wearable haptic feedback device to activate a haptic feedback component with a particular signature correlated with the status information corresponding to achieving the first particular mobile machine state or the status information corresponding to achieving the first condition pertaining to the first particular mobile machine state (Para [2077] : “In embodiments, a system for data collection in an industrial environment may interface with wearable haptic feedback user devices to relay data collected from suspension systems of a truck and/or vehicle application to the user via haptic stimulation. Haptic simulation may be correlated with conditions being sensed by the vehicle suspension system. In embodiments, road roughness may be detected and converted into vibration-like stimuli of a wearable haptic arm band. In embodiments, suspension forces (contraction and rebound) may be converted into stimuli that present a scaled down version of the forces to the user through a wearable haptic vest.”).  
. 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Cacabelos as applied to claim 1 above, and further in view of Moshchuk et al. (US2020/0257304A1) and here in after will be referred as Moshchuk. 

Regarding Claim 27, Morimoto in view Cacabelos teaches the method of claim 1. 
Moshchuk teaches further comprising: determining, by the one or more processors, a location of the mobile machine or the tool using location data from a global navigation satellite system (Para [0026] : “In one embodiment and as described herein, the subject vehicle 10 includes a propulsion system 20, a wheel braking system 30, a longitudinal motion control system 40, a Global Position System (GPS) sensor 50, a navigation system 55, a telematics device 60, a spatial monitoring system 65, a human-machine interface (HMI) system 75, and one or more controllers 15. In one embodiment, and as described herein, the longitudinal motion control system 40 may be implemented by an adaptive cruise control system. “); 
and outputting, by the one or more processors, an instruction for guiding the mobile machine along a path with characteristics compatible with achieving the first particular mobile machine state and/or achieving the first condition pertaining to the first particular mobile machine state (Para [0086] : “The routine 200 provides a longitudinal motion control routine to control vehicle operation in a manner that includes tracking a desired speed profile, stopping at a desired stop 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morimoto and Cacabelos to incorporate the teachings of Moshchuk to include GPS and controlling the vehicle. Doing so would optimize the determination operation. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US20180349975A1) discloses A system comprising a processor is programmed to receive vehicle data from a plurality of vehicles, user data of customers and user data of promoters who are offering his vehicle for test drive. The system allows the customers to find vehicles available for test drive based on a search query generated using the user data that includes the customer's driving profile. The test drive vehicles matching the search query is identified based on the vehicle data of the vehicles, in which at least some of the usage profile of the vehicle is originated from the vehicle computer, telematics system or sensors provided in the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.